UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A3 REGISTRATION STATEMENT Under The Securities Act of 1933 GuardianLink (Name of small business issuer in its charter) Wyoming 45-5294221 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) GuardianLink 2631 McCormick Drive, Suite 103 Clearwater, Florida 33759 Telephone (800) 258-5123 (Address and telephone number of Registrant’s principal executive offices) (Name, address and telephone number of Registrant’s agent for service) WyomingRegisteredAgent.com 1621 Central Avenue Cheyenne, Wyoming 82001 Telephone (307) 637-5151 Please send copies of all communications to: Joseph Lambert Pittera, Esq. Law Offices of Joseph Lambert Pittera 2214 Torrance Boulevard Torrance, California 90501 Telephone: (310) 328-3588 Facsimile No. (310) 328-3063 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered Per Share ($) Fee($) Shares of Common Stock, $ Par Value $0.0001 $ $ $ Shares of Common Stock $ Par Value $0.0001 $ $ $ 1 1,000,000 shares are being offered by a direct offering at the price of $2.00 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. 3 Issuer is registering an additional 427,500 common shares distributed among 42 shareholders at a price of $.10 per share for which the Issuer shall receive no funds. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.Neither we, nor the selling shareholders, may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and neither we, nor the selling stockholders, are soliciting offers to buy these securities in any state where the offer of sale is not permitted. Prospectus GuardianLink 2631 McCormick Drive, Suite 103 Clearwater, Florida 33759 Telephone ­­­­­(800) 258-5123 A Maximum of 1,000,000 Shares of Common Stock At $2.00 Per Share GuardianLink (“Company”) is registering a maximum of 1,000,000 shares of its common stock at a fixed price of $2.00 per share for sale to the general public in an officer/director best efforts offering.The Issuer will not be allowed access to any funds until the minimum of $100,000 has been deposited into its escrow account signifying the sale of at least a minimum of 50,000 common shares. From the date the date the common shares are registered for sale, the Company will have 180 days to sell the 50,000 minimum shares. If after 180 days, the Company has not met the minimum, the funds will be returned to the purchasers. The Issuer is registering an additional 427,500 common shares at a per share price of $.10 distributed among 42 shareholders for which the Company will derive no financial benefit. The Company is a development stage startup, however is fully operational serving a small number of customers. Once successfully funded following this registration, the Company will have full scale operations.Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a complete loss of your investment. The Company will seek to have its stock quoted on the OTC Bulletin Board, however, there is a risk that the Company will be unable to find a market marker and be unsuccessful in being quoted on the OTC Bulletin Board. The Company qualifies as an emerging growth company as defined in the Jumpstart Our Business Act. An emerging growth company is defined as an issuer with less than $1,000,000,000 total annual gross revenues during its most recently completed fiscal year. Title 1 of the Jumpstart Our Business Startups Act allows for scaled disclosures for emerging growth companies including no requirement for Sarbanes-Oxley Act Section 404(b) auditor attestations of internal control over financial reporting. Emerging growth companies also need not provide more than two years of audited financial statements per Section 7(a)(2)(A) of the Securities Act. The Company has elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b), which is irrevocable. The Company’s Early Growth Status Terminates on the earliest of (i) the last day of the first fiscal year of the Company during which it had total annual gross revenues of $1 billion or more; (ii) the last day of the fiscal year of the Company following the fifth anniversary of the date of the issuer’s initial public offering; (iii) the date on which the Company has issued more than $1 billion in non-convertible debt securities in any three year period; or (iv) the date on which the Company is deemed to be a “large-accelerated filer” under the Securities Exchange Act of 1934, which means that it has at least $700 million of equity securities held by non-affiliates. The Company is not a blank-check company. The Company and its promoters have no plans or intentions to engage in a merger or acquisition with an unidentified company or person. Further, once the Company is a reporting company, it will not be used as a vehicle for a private company to become a reporting company. Prior to this offering, there has been no public market for GuardianLink’s common stock. 1 BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share Maximum $ $
